Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, the undersigned, William A. Rainville, Chief Executive Officer, and Thomas M. O’Brien, Chief Financial Officer, of Kadant Inc., a Delaware corporation (the “Company”), do hereby certify, to our best knowledge and belief, that: The Quarterly Report on Form 10-Q for the fiscal quarter ended September 27, 2008 of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in this Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 5, 2008 /s/ William A. Rainville William A. Rainville Chief Executive Officer /s/ Thomas M. O’Brien Thomas M. O’Brien Chief Financial Officer This certification accompanies this Quarterly Report on Form 10-Q pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
